 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9    MICHAEL MOI,
10                 Plaintiff/Counterclaim Defendant,
                                                                NO. C17-853RSL
11                   vs.
                                                                MINUTE ORDER
12    CHIHULY STUDIO, INC., et al.,
13                 Defendants/Counterclaim Plaintiffs.
14
            The following Minute Order is made and entered on the docket at the direction of the
15
     HONORABLE ROBERT S. LASNIK, UNITED STATES DISTRICT JUDGE:
16
             The trial date and any remaining pretrial deadlines are hereby STRICKEN pending the Court’s
17
     ruling on the outstanding motions.
18
             DATED this 10th day of April, 2019.
19

20                                                       /s/Kerry Simonds
                                                         by Kerry Simonds, Deputy Clerk
21                                                       To Robert S. Lasnik, Judge
                                                         206-370-8519
22

23

24

25

26

27

28   MINUTE ORDER
